Citation Nr: 0125048	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  01-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an effective date earlier 
than March 21, 1990, for the award of a 100 percent schedular 
rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that in May 2000 the RO found new and 
material evidence had not been submitted and denied reopening 
the veteran's claim for entitlement to an earlier effective 
date for the award of a 100 percent schedular rating for 
PTSD.  In an October 2000 rating decision the RO denied 
entitlement to an earlier effective date for the award of a 
total rating for PTSD without discussion as to whether the 
evidence submitted was new and material.

In December 2000, subsequent to the receipt of the veteran's 
notice of disagreement, the RO issued a statement of the case 
which found new and material evidence had not been submitted 
and denied reopening the veteran's claim.  The veteran 
perfected his appeal by correspondence dated in December 
2000.

In July 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  An October 1997 Board decision, inter alia, 
granted entitlement to an earlier effective date to March 21, 
1990, for the award of a 100 percent schedular rating for 
PTSD.  Therefore, the Board has listed the issue on the title 
page as whether new and material evidence has been submitted 
to reopen the claim for entitlement to an earlier effective 
date.


FINDINGS OF FACT

1.  An October 14, 1997, Board decision granted entitlement 
to an earlier effective date to March 21, 1990, for the award 
of a 100 percent schedular rating for PTSD.

2.  The evidence submitted since the October 14, 1997, Board 
decision is essentially cumulative of evidence previously 
considered and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1997 Board decision which granted entitlement 
to an earlier effective date to March 21, 1990, for the award 
of a 100 percent schedular rating for PTSD is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  Evidence submitted since the October 1997 Board decision 
which granted entitlement to an earlier effective date to 
March 21, 1990, for the award of a 100 percent schedular 
rating for PTSD is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  VA regulations have also been 
revised as a result of these changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) and is effective from 
November 9, 2000, except that the amendment to 38 
C.F.R.§ 3.156(a), the second sentence of 38 C.F.R.§ 3.159(c), 
and 38 C.F.R.§ 3.159(c)(4)(iii) apply to any claim to reopen 
a finally decided claim received on or after 
August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to August 29, 
2001, the Board finds the amendment to 38 C.F.R. § 3.156(a) 
is inapplicable in this case and it would not be prejudicial 
to the veteran to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

The Board also notes that the veteran was notified of the 
VCAA changes in correspondence dated in May 2001 and 
adequately notified of the evidence necessary to substantiate 
his claim in a December 2000 statement of the case. 

Finality

As a preliminary matter, the Board notes that, generally, 
previous rating and Board determinations are final and 
binding after the expiration of the appeal period but that 
the decisions may be revised based upon a finding of clear 
and unmistakable error (CUE).  38 C.F.R. §§ 3.105, 20.1400 
(2001).  Although the veteran claims an earlier effective 
date for a higher or 100 percent disability rating for his 
service-connected PTSD is warranted, he did not appeal prior 
rating decisions in January 1985, December 1985, or July 1989 
and those determinations have become final.  38 U.S.C.A. 
§ 7105 (West 1991).

In October 1997 the Board granted entitlement to an effective 
date from March 21, 1990, for the award of a 100 percent 
schedular rating for PTSD.  It was noted that the veteran's 
claim for an increased rating had been received on 
January 31, 1990, but that medical evidence demonstrated 
entitlement arose based upon a VA examination report dated 
March 21, 1990.  The veteran was notified of that decision 
but did not appeal to the Court; the decision is final.  
38 U.S.C.A. §§ 7104, 7252 (West 1991); 38 C.F.R. § 20.1100 
(2000).

The Board also finds that he has not raised the issue of 
specific CUE in a final rating or Board decision.  The Court 
has held that CUE is a very specific and rare kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that certain 
breaches of VA's duty to assist, such as an RO's failure to 
obtain service medical records, vitiate the finality of a 
particular rating decision.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also Cook v. Principi, 258 F.3d 1311 
(Fed. Cir. 2001).  However, in this case, there is no 
evidence that VA breached a duty to assist the veteran as to 
vitiate the finality of a rating decision.  

New and Material Claims Filed Prior to August 29, 2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The Federal Circuit Court overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Rather, evidence is new and material if it (1) 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of evidence of 
record; (2) is probative of the issue at hand; and (3) is 
significant enough, either by itself or in conjunction with 
other evidence in the record, that it must be considered to 
decide the merits of the claim.  See Anglin v. West, 203 F.3d 
1343, 1345-1346 (Fed. Cir. 2000) (upholding the first two 
prongs of the Colvin new and materiality test while defining 
how materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Evidence Received After October 1997

In correspondence received in November 1998 the veteran 
expressed his contention that a rating higher than 10 percent 
should have been assigned in the original award of 
entitlement to service connection for PTSD.  He submitted a 
copy of a report indicating he resigned from his employment 
as a custodial laborer in August 1982 with no reason given.  
He also submitted a duplicate copy of a private psychological 
evaluation report dated February 18, 1993.

VA medical evidence added to the claims file included records 
dated from March 1993 to January 1999.  No opinion as to the 
extent of the veteran's PTSD prior to March 21, 1990, was 
provided.  

In correspondence dated in July 1999 the veteran requested 
entitlement to an earlier effective date for the award of a 
100 percent rating for PTSD because he had employment 
problems which began in 1982.  He stated a 100 percent rating 
should have been assigned in the original 1985 decision that 
granted entitlement to service connection.  

In April 2000 the veteran requested entitlement to an 
effective date higher than 10 percent for his original award 
of entitlement to service connection for PTSD.  The veteran 
submitted private medical records and statements from 
November 1985 to July 1987 which were not previously of 
record.  He claimed the records demonstrated he was having a 
big problem with his PTSD at that time.  

In June 2000 the veteran submitted service records associated 
with disciplinary action he received during active service 
and his separation from service.  In a June 2000 statement in 
support of his claim the veteran stated the service records 
demonstrated his PTSD was manifest during the final months of 
his tour in Vietnam.

In his substantive appeal the veteran claimed his PTSD had 
been an ongoing problem since 1982 but that medical evidence 
to that date was unavailable because little was known about 
the disorder at that time.  

In July 2001 lay statements were received from the veteran's 
daughter, L.V., a friend of approximately 26 years, L.H., and 
an acquaintance since 1967, F.V.  The statements addressed 
problems the veteran had experienced because of his PTSD.  
The veteran waived RO consideration of this additional 
evidence at his personal hearing in July 2001.

At his personal hearing before the undersigned Board Member 
the veteran, in essence, reiterated his claim that his PTSD 
had been more severe than the assigned disability evaluations 
prior to March 21, 1990.  

Analysis

The Board notes that the evidence added to the record since 
the October 1997 Board decision includes statements and 
testimony from the veteran, lay statements in support of the 
claim, service records, and private medical records which are 
"new."  The Board finds, however, that this "new" evidence is 
essentially cumulative of evidence previously considered.  

While the veteran has submitted "new" service records 
indicating disciplinary problems he experienced during active 
service, the records are essentially cumulative of 
information previously provided in his service separation 
report.  The Board finds that, to the extent the records 
provide more descriptive information than was previously of 
record, the information is not relevant to the present claim 
as it includes no medical assessment of a psychiatric 
disorder.  

In addition, the Board finds that the veteran's "new" 
testimony and statements and the "new" lay testimony and 
statements submitted in support of his claim are cumulative 
of previous evidence.  Lay evidence was previously considered 
in the determination for an earlier effective date.  The 
Board also finds the evidence is not competent to provide a 
medical opinion as to the degree of disability caused by the 
veteran's service-connected disability.  The Court held that 
a witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

As to the private medical evidence submitted by the veteran 
the Board notes that it is "new" evidence as it was first 
received in April 2000.  The Board finds, however, that it is 
essentially cumulative of private medical evidence of record 
received in October 1985 and June 1992.  

Moreover, the "new" private and lay evidence submitted to 
reopen this previously decided matter could not serve to 
provide the veteran an earlier effective date.  VA 
regulations provide that the effective date of an evaluation 
and award of compensation based upon a claim reopened after a 
final determination is the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).  Under 38 C.F.R. § 3.157 (2001), where a 
formal claim for compensation has been allowed or disallowed 
for the reason that the service-connected disability is not 
compensable in degree, the date of receipt of evidence from 
private medical resources or from laymen will be accepted as 
an informal claim for increased benefits or a claim to 
reopen.  Therefore, since private medical and lay evidence 
submitted by the veteran was not received until 2000, it 
could not serve to provide a date of claim before 2000, and, 
therefore, could not by law provide the basis of an effective 
date earlier than March 1990.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The VA medical evidence from 1993 to 1999 obviously does not 
pertain to any period prior to March 1990, and it is, 
therefore, irrelevant.

Based upon a review of all the evidence of record, the Board 
finds the information provided in support of the application 
to reopen the claim for service connection does not include 
"new and material" evidence.  See 38 C.F.R. § 3.156(a).  
Therefore, the claim is not reopened.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to an effective date earlier than 
March 21, 1990, for the award of a 100 percent schedular 
rating for PTSD, the claim is not reopened.  The appeal is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

